       Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                         )
RONDA L. DAVIS, et al.,                  )
                                         )
         Plaintiffs,                     )           Civil Action No. 10-1564 (RC)
                                         )
                                         )
                       v.                )
                                         )
DISTRICT OF COLUMBIA, et. al.,           )
                                         )
         Defendants.                     )
                                         )

                MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT




                                         Aderson Francois (D.C. Bar No. 798544)
                                         Civil Rights Clinic
                                         Georgetown University Law Center
                                         600 New Jersey Ave., NW, Suite 352
                                         Washington, D.C. 20001

                                         Phone: (202) 661-6721
                                         Email: aderson.francois@georgetown.edu

                                         Donald M. Temple, Esq.
                                         1101 15th Street NW, Suite 203 Washington, D.C.
                                         20005 Phone: (202) 628-1101
                                         Email: dtemplelaw@gmail.com

January 27, 2020                         Attorneys for the Plaintiffs
            Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 2 of 31




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................ii
GLOSSARY .................................................................................................................................. iv
INTRODUCTION ......................................................................................................................... 1
STATEMENT OF FACTS ........................................................................................................... 3
PROCEDURAL HISTORY ......................................................................................................... 6
LEGAL STANDARDS.................................................................................................................. 8
ARGUMENT ................................................................................................................................. 9
   I. THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF
   COLUMBIA CIRCUIT HAS ALREADY DECIDED THE ISSUES DEFENDANTS
   RAISE IN THEIR MOTION FOR SUMMARY JUDGMENT. ........................................... 9
   II.     EVEN IF THE COURT WERE TO ACCEPT DEFENDANTS’ CONTENTION
   THAT THIS ISSUE HAS NOT YET BEEN DECIDED, DEFENDANTS HAVE FAILED
   TO DEMONSTRATE THAT THEY ARE ENTITLED TO SUMMARY JUDGMENT.10
      A. The Process by Which Defendants Implemented the RIF is Incapable of Being
      Separated for Analysis. ....................................................................................................... 10
        1. Defendants Have Cited No Case Law That Supports Finding That This Process
        is Capable of Separation ................................................................................................. 11
   III.    PLAINTIFFS’ STATISTICAL ANALYSIS OF THE RIF ESTABLISHES A
   PRIMA FACIE CASE OF DISCRIMINATION AGAINST AFRICAN AMERICAN
   EMPLOYEES. ......................................................................................................................... 16
      A. The Challenged Employment Practice, as the Court of Appeals Has Defined It,
      Requires Statistical Analysis That Considers the Rate at Which African American
      Employees Were Terminated Across the Agency as a Whole. ........................................ 17
      B. Defendants’ Analysis Finding It Did Not Cause a Discriminatory Impact Uses a
      Flawed Statistical Model and Relies on Self-Serving Assumptions Which the Court of
      Appeals Has Already Held Are Not Relevant at this Stage. ............................................ 18
      C. The Districts’ Only Defense Against the Discriminatory Impact of the RIF
      Depends on Improper Consideration of Discretionary Factors That Do Not Undermine
      Plaintiffs’ Statistical Showing. ............................................................................................ 21
CONCLUSION ............................................................................................................................ 26




                                                                      i
            Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 3 of 31




                                                   TABLE OF AUTHORITIES
Cases

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)................................................................ 8, 9

Anderson v. Westinghouse Savannah River Co., 406 F.3d 248 (4th Cir. 2005)............................ 21

Bennett v. Nucor Corp., 656 F.3d 802 (8th Cir. 2011) .................................................................. 12

Campbell v. Nat’l Railroad Passenger Corp., 311 F. Supp. 3d 281 (D.D.C. 2018) ..................... 13

Carpenter v. Boeing Co., 456 F.3d 1183 (10th Cir. 2006) ................................................ 21, 22, 23

Celotex Corp v. Catrett, 477 U.S. 317 (1966) ............................................................................. 8, 9

Chin v. Port Auth. Of N.Y. & N.J., 685 F.3d 135 (2d Cir. 2012) ............................................ 14, 15

Cook v. Billington, 1992 WL 276936, at *4 (D.D.C. Aug. 14, 1992) ........................................... 14

Davis v. Cintas Corp., 717 F.3d 476 (6th Cir. 2013) .................................................................... 11

Davis v. District of Columbia, 246 F. Supp. 3d (D.D.C. 2017) ...................................................... 7

Davis v. District of Columbia, 925 F.3d 1240 (D.C. Cir. 2019). ...........................................passim

Davis v. District of Columbia, No. 10-1564 (D.D.C. Apr. 4, 2013) ............................................. 16

Figueroa v. Pompeo, 923 F.3d 1078 (D.C. Cir. 2019) .................................................................. 20

Grant v. Metro Gov't of Nashville and Davidson County, 646 Fed. Appx. 737, 740 (6th Cir. 2011)

   ................................................................................................................................................... 12

Griggs v. Duke Power Co., 401 U.S. 424 (1971) .......................................................................... 20

Holcomb v. Powell, 433 F. 3d 889 (D.C. Cir. 2006) ....................................................................... 8

LaShawn A. v. Fenty, 701 F. Supp. 2d 84 (D.D.C. 2010) ............................................................. 21

McClain v. Lufkin Industs., Inc., 519 F.3d 264 (5th Cir. 2008) .................................................... 15

McReynolds v. Sodexho Marriott Servs., Inc., 349 F. Supp. 2d 1 (D.D.C. 2004) ................... 14, 15

Onyewuchi v. Mayorkas, 766 F. Supp. 2d 115 (D.D.C. 2011) ...................................................... 11


                                                                          ii
             Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 4 of 31



Renati v. Wal-Mart Stores, No. 19-02525, 2019 WL 5536206 (N.D.Ca. 2019) ........................... 15

Schollenberger v. Planes Moving Storage, 297 Fed. App’x 483 (6th Cir. 2008) ......................... 21

Smith v. City of Jackson, 544 U.S. 228 (2005) ................................................................................ 7

Stender v. Lucky Stores, Inc., 803 F. Supp. 259 (N.D.Ca. 1992) .................................................. 15

Tabor v. Hilti, 577 Fed. Appx. 870 (10th Cir. 2014) .................................................................... 12

Tabor v. Hilti, Inc, 703 F.3d. 1206 (10th Cir. 2013) ..................................................................... 18

Wards Cove Packing Co., Inc. v. Atonio, 490 U.S. 642 (1989) .............................................. 16, 25

Watson v. Fort Worth Bank and Trust, 487 U.S. 977 (1988) ........................................ 9, 14, 16, 18

Statutes

Title VII, 42 U.S.C. §2000e-2(k)(1)(A)(i) ...................................................................................... 7

Rules

D.C. Cir. R. 35(e) .......................................................................................................................... 10

Fed. R. Civ. P. 56(c) ........................................................................................................................ 8

Regulations

6B DCMR § 2408.1 ....................................................................................................................... 24




                                                                      iii
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 5 of 31



                                    GLOSSARY

CFSA Child and Family Services Agency

RIF Reduction in Force

SSA Social Service Assistant

SWA Social Work Associate




                                        iv
         Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 6 of 31



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
RONDA L. DAVIS, et al.,                          )
                                                 )
            Plaintiffs,                          )          Civil Action No. 10-1564 (RC)
                                                 )
                                                 )
                          v.                     )
                                                 )
DISTRICT OF COLUMBIA, et. al.,                   )
                                                 )
            Defendants.                          )
                                                 )

                   MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                       MOTION FOR SUMMARY JUDGMENT

                                         INTRODUCTION

       Plaintiff submits this memorandum in opposition to Defendants’ motion for summary

judgment.

       This case was remanded from the United States Court of Appeals for the District of

Columbia Circuit to determine whether Plaintiffs’ statistical evidence sufficiently establishes a

prima facie case of racial discrimination, caused by the Defendant Agency’s implementation of a

Reduction in Force (RIF) in 2010. The Circuit Court reversed the grant of summary judgment to

the Defendant, holding that the Plaintiffs had properly alleged a “specific employment practice,”

and that if they could show through probative evidence that this practice caused a disparate

impact affecting the Agency’s African American employees, their prima facie burden would be

satisfied. Plaintiffs’ evidence is mathematically sound and highly probative of a disparate impact

resulting from the process by which Defendant conducted the RIF. As such, Plaintiffs have

successfully shown a prima facie case of a disparate impact, and the burden is now on

Defendants to justify this discrimination based on business necessity, after appropriate discovery.



                                                1
         Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 7 of 31



       Defendants’ claim that they are entitled to summary judgment relies on arguments that

directly contradict the binding holding of the Circuit Court. Firstly, they attempt to relitigate the

question of the specific employment practice being challenged despite the Circuit Court’s clear

resolution of this issue, in order to undermine the probative value of the Plaintiffs’ statistical

analysis. Ignoring the fact that the Circuit Court explicitly rejected their attempt to analyze the

implementation of the RIF as multiple separate employment practices, Defendants’ now insist

that Plaintiffs’ evidence is inaccurate for using the agency-wide analysis of the RIF the Circuit

Court endorsed. Their argument illogically dwells on the Plaintiffs’ refusal to conceptualize the

RIF implementation in the manner most favorable to Defendants, and criticizes Plaintiffs for not

incorporating into their analysis the Agency’s business justifications for implementing the RIF, a

question for which there has been no discovery and which is not at issue at this stage. Their

statistical analysis relies on this rejected premise as well, yet Defendants argue that this evidence

is sufficient to absolve them, and that Plaintiffs were obligated to demonstrate the multiple

practices they describe were incapable of separation for analysis. In fact, Plaintiffs were entitled

to analyze the RIF implementation in the manner approved by the Circuit Court, but even if this

were not the case, are able to show that the RIF was conducted through a holistic decisionmaking

process which cannot be separately analyzed.

       Secondly, Defendants’ seek to undermine Plaintiffs’ highly probative analysis by

blaming the disparate impact caused by the RIF on their compliance with applicable regulations.

Specifically, Defendants argue that a recent court order, requiring the agency to keep the

caseloads of social workers below a certain level, created such burdening obligations on the

agency that they were unable to implement the RIF in a non-discriminatory manner. This raises

troubling questions about the state of the caseloads assigned to CFSA’s social workers, but




                                                 2
         Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 8 of 31



regardless, is conclusively disputed by Defendant’s own evidence of the changes it made to

respond to this order. Additionally, Defendant claims it cannot be blamed for the

disproportionate number of terminated African American employees due to municipal laws

regulating the manner in which it chooses employees for termination, a claim that requires

ignoring all of Defendants’ earlier attempts to show that the analysis should revolve around the

separate manner in which it decided to implement the RIF between distinct job categories. As

Defendants have failed to cast doubt on the Plaintiffs’ statistical showing, there are no grounds

for granting them summary judgment.

                                     STATEMENT OF FACTS


       In the opening brief for Plaintiffs’ motion for summary judgment, Plaintiffs established

the following undisputed facts:

           ● CFSA is an agency within the District of Columbia that is primarily responsible

               for investigating reports of known or suspected child abuse and neglect, and

               ensuring that children in the District have safe homes. About CFSA, DC.gov,

               http://cfsa.dc.gov/page/about-cfsa (last visited Jan. 22, 2020).

           ● On April 29, 2010, the CFSA Director Roque Gerald (“Gerald”) requested

               approval to conduct a “Reduction-in-Force (RIF) to abolish one hundred and

               twenty-three (123) positions” within the Agency. (Def. Ex. E, Attach. 1, Mem.

               From Roque Gerald to Neil Albert, 1).1 The basis for the RIF was to ensure the

               Agency operates within the constraints imposed by the FY’ 2011 budget. Id.



1
  Parties have previously briefed a Motion for Summary Judgment by Defendants in 2015 (See
Dkts. 146, Dkt 148, and Dkt. 154). Accompanying that briefing was a set of exhibits submitted
to the record in support of the parties’ respective briefs. In their opening brief, Defendants have
submitted a set of exhibits numbered differently from the previously filed set of exhibits. For

                                                 3
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 9 of 31



          ● The memorandum did not indicate that the RIF was only targeting particular

              positions within the agency. In fact, the memorandum clearly stated that an

              “agency-wide” list of positions were to be eliminated or consolidated due to the

              budget cuts, affecting virtually every department in the agency. Id. at 2.

          ● Prior to the RIF challenged here, the Agency consisted of a total workforce of 832

              employees. (Pl. Ex. 10).

          ● As part of the RIF to comply with the FY’ 2011 budget, the Agency abolished

              two support positions: the Social Work Assistant (SWA) and the Social Service

              Assistance (SSA) positions. Davis v. District of Columbia, 925 F.3d 1240, 1244

              (D.C. Cir. 2019).

          ● As part of the RIF, 115 Agency employees were separated from the Agency. (Pl.

              Ex. 2). The employees were informed that their removal in no way “reflects

              adversely on [their] performance of [their] official duties.” Id.

       Although Plaintiffs do not propose to repeat facts already catalogued in the opening brief,

given Defendants’ argument in support of their motion for summary judgment, it bears

emphasizing the following key facts. The Agency had described this RIF as a “realignment to

consolidate functions” among the various departments of CFSA, and this shift to a team-based

model required the wholesale elimination of the SWA and SSA positions. Among the 115

employees that were removed from the Agency as a result of the RIF, 13 held the SWA position

and 57 held the SSA position. (Pl. Ex. 3 ¶13). Of the fifty-seven removed SSAs, fifty-six (98%)

were African-Americans. Id. Of the thirteen SWAs, eleven were African-American (85%). Id.

¶16.


consistency purposes, the citations in the present Memorandum of Law in Opposition of
Defendants’ Motion for Summary Judgment refer back to the exhibits in the prior motion.

                                                4
          Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 10 of 31



         The report by Plaintiffs’ expert Dr. Paige Munro, dated July 8, 2012, found that of the

115 workers terminated in the RIF, 93% were African-American. (Pl. Ex. 10). Prior to the RIF,

African-Americans comprised of 82.8% of the total workforce. Id. Using the data provided by

the CFSA’s Human Resources Manager for Compensation/Benefits, Dr. Munro found that the

termination rate for African-Americans was 15.5%, whereas the termination rate for non-

African-Americans was only 5.6%. Id.; see Davis, 925 F.3d at 1247. The EEOC guidance on

disparate impact analysis finds a statistically significant disparity to be one in which the minority

termination rate is greater than 125% of the majority termination rate.2 In the present case, the

effective termination rate for African Americans is 444% greater than the effective termination

rate for Caucasians. Davis, 925 F.3d at 1247. This data is taken from the population of the entire

Agency workforce prior to the implementation of the RIF, since Defendants have described this

process as an “agency-wide” reduction in force. Id.

         Defendants’ expert report, which was written almost 2 years after Plaintiffs’ report, found

opposite statistical conclusions. Defendants’ expert, Dr. Stephen Bronars began with the factual

assumption that not all employees throughout the Agency faced the same risk of layoff due to the

RIF, despite the clear language in the Agency Director’s own memorandum, which stated that

this RIF was an “agency-wide” action. (Def. Ex. J.; Def. Ex. E, Attach. 1, Mem. From Roque

Gerald to Neil Albert, 1). What that means is that Dr. Bronars characterized the agency-wide RIF

as 7 separate layoff decisions in 7 divisions. (Def. Ex. J, ¶21). He conducted a two-standard

deviation analysis, and would only find evidence of discrimination if the difference between the

actual outcomes of the RIF is so much greater than what is the expected outcomes of a random

process, in order to be statistically significant. (Def. Ex. J, ¶19). As such, his analysis claimed



2
    Uniform Guidelines on Employee Selection Procedures, 44 Fed. Reg. 11998 (Mar. 2, 1979).

                                                  5
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 11 of 31



that even in a randomized layoff process that could have occurred in those 7 separate termination

actions, 105.21 African American employees would have been terminated anyway. However, Dr.

Bronars’ choice to view the RIF as 7 separate actions rather than a single agency-wide process is

not backed by any factual evidence in the record beyond the self-serving declaration of Raymond

Davidson, CFSA’s Chief Administrative Officer at the time of the RIF, signed the day before

Defendants’ expert report was published. (Def. Ex. K. at 6). Dr. Bronars also excluded from his

analysis the wholesale elimination of the SSA and SWA positions, or any job categories

occupied exclusively by African-American employees, because such cuts did not involve the

“excess termination” of African-American employees. Davis, 925 F.3d at 1246 (quoting Def.’s

Ex. J, Table 2A).

                                   PROCEDURAL HISTORY

        This case was initially filed as a class action on behalf of forty-seven former Agency

employees who had lost their jobs through the RIF. Plaintiffs allege race and age discrimination

in how the RIF was conducted, as well as the imposition of a new higher education degree

requirement for a position created as part of the RIF, that performed essentially the same

function as certain job categories that were eliminated through the RIF (that did not have the

same degree requirement). Davis, 925 F.3d at 1244. A more detailed account of the procedural

history can be found in the Plaintiffs’ motion for summary judgment, as well as the Circuit

Court’s decision.

       Given that the Defendants’ main argument seems to rest entirely on asking this Court to

revisit a question that the Circuit Court has already ruled on, this much should be made clear:

When the United States Court of Appeals for the District of Columbia Circuit reversed the

district court’s decision to grant summary judgment with respect to Plaintiffs’ disparate impact




                                               6
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 12 of 31



claim in regards to the RIF, the court found that Plaintiffs’ have identified a “particular

employment practice” susceptible to challenge for adverse racial impact under Title VII, 42

U.S.C. §2000e-2(k)(1)(A)(i). This directly rejected the district court’s ruling - and Defendant’s

contention here - that Plaintiffs did not identify a “specific test, requirement, or practice” to

establish a prima facie case for disparate impact based on the RIF. Davis v. District of Columbia,

246 F. Supp. 3d 367, 395 (D.D.C. 2017) (quoting Smith v. City of Jackson, 544 U.S. 228, 241

(2005). Following the Circuit Court’s remand on this disparate impact issue, both Plaintiffs and

Defendants cross moved for summary judgment on November 18, 2019.

       The district court had previously bifurcated discovery and pretrial motions, limiting the

first stage to finding “statistical validity of group-based disparities” of the practices challenged

on disparate impact grounds. Davis, 925 F.3d 1246. As such, the issue focused on at this stage of

the litigation is whether or not Plaintiffs have established their prima facie burden of establishing

an employment practice that led to this disparate impact. Evidence of any presumed operational

justification or business necessity for the Agency’s actions is irrelevant until the burden has

shifted. As the Circuit Court made clear, it believed that the District Court erred in finding that

Plaintiffs did not identify an employment practice – in fact the Circuit Court pointed out that the

Plaintiffs’ exact challenge is to “the process the Agency used to select positions for the chopping

block.” Id. at 1252, 1259. The court reaffirmed that such processes are indeed vulnerable to

challenge under disparate impact doctrine. The Circuit Court did not express an opinion on the

sufficiency of Plaintiffs’ statistical evidence to make out their prima facie case, as the district

court did not address this issue. However, the Circuit Court did frown upon Dr. Bronars’ choice

to exclude from analysis employee termination from job categories that are exclusively African-

American, finding that “targeting” demographically disproportionate department for layoffs,




                                                 7
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 13 of 31



which would increase the likelihood of selecting an individual in a protected class, is the exact

type of practice that disparate impact theory of discrimination exists to scrutinize. Davis, 925 F.

3d at 1256.

       In their motion for summary judgment filed on November 18, 2019, Defendants again

attempted to argue that Plaintiffs failed to allege an employment practice that is responsible for

the disparate impact. However, this is the very issue that the Circuit Court has spoken

conclusively on, holding that Plaintiffs have appropriately challenged the Agency’s process of

cutting and culling job categories for elimination as suspect. Id. at 1262.

                                       LEGAL STANDARDS

       Summary judgment is appropriate if the movant can demonstrate that there is “no

genuine issue as to any material facts and that the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986); Holcomb v. Powell, 433 F. 3d 889, 895 (D.C. Cir. 2006). An issue is considered genuine

if “the evidence such that a reasonable jury could return a verdict for the nonmoving party.”

Holcomb, 433 F.3d at 895 (citing Anderson, 477 U.S. at 248). To meet its burden on a summary

judgment motion, the movant must have fully established that the nonmoving party have “failed

to make a showing sufficient to establish the existence of an element essential to that party’s

case.” Celotex Corp v. Catrett, 477 U.S. 317, 322 (1966). In order to survive a motion for

summary judgment after the movant met its Rule 56(c) burden, the non-moving party need only

offer more than the “mere existence of a scintilla of evidence” in support of their motion.

Anderson, 477 U.S. at 252. In addition, the non-moving party will need to provide “specific facts

showing that there is a genuine issue for trial.” Id. at 256. The moving party will only be entitled

to summary judgment when, drawing all inference in favor of the non-moving party, a




                                                 8
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 14 of 31



reasonable jury could not return a verdict in favor of the non-moving party. Celotex Corp, 477

U.S. at 326-327; Anderson, 477 U.S. at 251.

                                            ARGUMENT

  I.       THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF
           COLUMBIA CIRCUIT HAS ALREADY DECIDED THE ISSUES
           DEFENDANTS RAISE IN THEIR MOTION FOR SUMMARY JUDGMENT.

       To the extent that the District disputes whether Plaintiffs have established an employment

practice that can be challenged under the disparate impact theory of Title VII, the United States

Court of Appeals for the District of Columbia has already decided this issue. The Circuit Court

held that plaintiffs had “leveled their disparate impact challenge against the particular target of

the Agency’s process for cutting and culling job categories” and explicitly reversed the District

Court’s decision to the contrary. Davis v. District of Columbia, 925 F.3d 1240, 1254 (D.C. Cir.

2019). The Circuit Court went on to reject any question that there was more than one practice for

analysis. Specifically, the court cited to Defendant’s own explanation of the process for culling

jobs, finding that it fit Watson’s description of “an employer’s undisciplined system of subjective

decisionmaking.” Id. at 1250 (quoting Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 990

(1988)). In fact, the court reasoned that this practice of “‘targeting’ demographically

disproportionate departments for layoffs . . . is what plaintiffs here identify, and is the kind of

practice the disparate impact theory of discrimination exists to scrutinize.” Id. at 1250–51

(emphasis added). The court expressly addressed the dissent’s argument regarding the

importance of framing the “specific employment practice,” but it concluded that framing the

disparate-impact question as a challenge to the processes by which a RIF is implemented—as

Plaintiffs have here—“does not render irrelevant the agency-wide statistics.” Id. at 1253. Notably,

the court said that “agency-wide statistics speak to the threshold issue the district court raised,”




                                                 9
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 15 of 31



that is, whether in implementing the RIF, “the identified mechanisms by which defendants did so

had a statistically significant racial impact.” Id.

        Defendants now want to ignore the Circuit Court’s ruling, claiming that there are two

discrete practices for which plaintiffs must demonstrate a disparate impact. However, the D.C.

Circuit already rejected this argument when it denied Defendants’ petition for rehearing on

August 14, 2019. Specifically, Defendants argued that the panel was incorrect in “identif[ying]

two discrete standards used by the Agency to determine which positions to abolish” and

“remand[ing] the case for the district court to determine whether the employees’ statistical

evidence—which does not separately analyze those standards—satisfied their prima facie

burden.” (Def.’s Pet. for Reh’g 2). Under the D.C. Circuit Rules, a response to a petition for en

banc consideration is only filed where the court orders such response. D.C. Cir. R. 35(e). In this

case, the court never ordered Plaintiffs to file a response to Defendants’ petition. Instead, the D.C.

Circuit rejected Defendants’ request and thus its challenge to the ruling therein. Defendants

cannot now raise this argument again in the District Court in an attempt to ignore the Circuit

Court ruling.

 II.        EVEN IF THE COURT WERE TO ACCEPT DEFENDANTS’ CONTENTION
            THAT THIS ISSUE HAS NOT YET BEEN DECIDED, DEFENDANTS HAVE
            FAILED TO DEMONSTRATE THAT THEY ARE ENTITLED TO
            SUMMARY JUDGMENT.

            A. The Process by Which Defendants Implemented the RIF is Incapable of
               Being Separated for Analysis.

        Even if the decision of the Circuit Court had not already preempted this issue, Defendants

have not established that they are entitled to summary judgment. The target of Plaintiffs

disparate impact challenge here—as the Circuit Court recognized—is the process by which

CFSA implemented the RIF and is incapable of separation for analysis. See Davis, 925 F.3d at




                                                      10
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 16 of 31



1254. To reiterate, the challenged layoff practices that the Circuit Court recognized was the

Agency’s decision a) to target the SWA and SSA job categories for elimination; and b) to allow

managers to make “putatively individualized, discretionary and subjective choices” of which

positions to eliminate from other units. Id. This Court has explained that Title VII “authorizes

employees to demonstrate causation by showing the discriminatory effect of an overall hiring

process, rather than the discriminatory effects of specific, isolated practices playing a role in a

process, when the effects of those isolated practices cannot be analytically separated.”

Onyewuchi v. Mayorkas, 766 F. Supp. 2d 115 (D.D.C. 2011). Here the Defendants have not

presented any evidence that the implementation of the RIF is capable of separation for analysis,

and that the process is so full of subjectivity and inconsistency that it is incapable of separation

for analysis.

                     1. Defendants Have Cited No Case Law That Supports Finding That
                        This Process is Capable of Separation

       As an initial matter, with one exception, Defendants rely on non-controlling cases outside

of this Circuit. But more to the point, all of the cases Defendants cites in arguing that Plaintiffs

have not established that the process of implementing the RIF is incapable of separation for

analysis identify discrete steps or elements of an overall process that has separately recognizable

effects. These cases are distinguishable from the issue here. In Davis v. Cintas Corp., the Sixth

Circuit held that by not challenging the individual effects of the "well-defined, discrete steps" of

a hiring process, the plaintiff did not properly identify an employment practice that have created

the disparate impact. 717 F.3d 476, 497 (6th Cir. 2013). In Grant v. Metro Gov’t of Nashville

and Davidson County, the Sixth Circuit similarly found that although plaintiffs had recognized

distinct elements of the overall process, they made no effort to examine the individual effects of

the isolated practices, and never attempted to establish that the process was incapable of



                                                11
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 17 of 31



separation for analysis. 446 Fed. Appx. 737, 740 (6th Cir. 2011). The Tenth Circuit in Tabor v.

Hilti, in reviewing the district court’s decision for clear error, held that the lower court did not

abuse its discretion when it found that an interview process was separate from a development

and coaching process, and when the plaintiff did not argue that the processes were incapable of

separation. 577 Fed. Appx. 870, 876 (10th Cir. 2014). In Bennett v. Nucor Corp., the Eighth

Circuit found that a promotion process was capable of separation when it included “objective

criteria like experience, training, disciplinary history, and test scores, and subjective criteria such

as interview performance and the opinion of the candidate's current supervisor.” 656 F.3d 802,

817 (8th Cir. 2011).

       In all of these cases, the courts identified discrete steps with objective criteria that has

individual and identifiable effects on the employment practice. In some of these cases, the court

struck down plaintiffs’ challenges when they themselves had failed to argue that the processes

were incapable of separation for analysis. See Grant, 646 Fed. Appx. at 740 (holding that

plaintiffs never attempted to demonstrate that individual elements of the process are incapable of

separation for analysis); Tabor, 577 Fed. Appx. at 878 (finding that plaintiff did not indicate to

the district court that she was attempting to make the required showing of “analytical

inseparability”). By contrast, it has been Plaintiffs position throughout the entire case that the

Defendants’ entire process is incapable of separation for analysis. Plaintiffs have not claimed -

and this court has never found - that there were discrete, identifiable steps to CFSA’s overall

process that has distinguishable isolated effects.

       The only case in the D.C. Circuit that Defendants identified in support of their argument

is Campbell, where this court analyzed whether Amtrak’s process for hiring and promoting was

capable of separation. Campbell v. Nat’l Railroad Passenger Corp., 311 F. Supp. 3d 281 (D.D.C.




                                                  12
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 18 of 31



2018). This court noted that plaintiffs themselves had acknowledged that Amtrak’s selection

process was comprised of five distinct steps and that Amtrak had maintained “job files” with

detailed information and documents “spanning the various stages of the employment selection

process for each individual.” Id. at 325. Although plaintiffs argued that the files were unreliable

because they were inconsistent and varied, the court concluded that plaintiffs had not established

that the files contained insufficient information upon which to evaluate the separate stages. Id. at

326. Thus, the court determined that such documentation could allow for evaluation of the effect

of each stage within the process. Id. Unlike in Campbell, Plaintiffs here have never conceded that

Defendants’ process consisted of distinct steps that are capable of separation for analysis. Even

if—as Defendants suggest—the choices to target two job categories for elimination were

separate from the managers’ “putatively individualized, discretionary and subjective” decisions,

these choices were a part of the overall “undisciplined system of subjective decisionmaking.” As

the Circuit Court emphasized, it is the processes the Defendants’ used to select positions to

eliminate that is being challenged here. Davis, 925 F.3d at 1259. This means that the decision to

abolish the SSA and SWA job categories, as well as other “individualized, discretionary and

subjective” choices made by individual managers are all subject to review here. Because this

case remains at the prima facie case, any operational justification that Defendants’ rely on must

be excluded from the analysis. Id at 1261. When not taking into account the different reasons

Defendants had for targeting SSA and SWA job categories for elimination, these two actions

function as one inseparable and discretionary decisionmaking process, where the individual

effects of each action cannot be identified or quantified in any meaningful way for statistical

analysis.




                                                13
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 19 of 31



       What is relevant in the present case is that this Court has found decisionmaking processes

incapable of separation for analysis where a process is pervaded with subjectivity and

inconsistency. In McReynolds, plaintiffs brought a disparate impact claim supported, in part, by

the fact that decision-makers had unfettered discretion that were not informed by job-related or

objective criteria, and were not required to document the reasons for their decisions, thereby

rendering them unreviewable. McReynolds v. Sodexho Marriott Servs., Inc., 349 F. Supp. 2d 1, 6

(D.D.C. 2004). In fact, decisionmakers had absolute discretion on whom to interview and what

questions to ask during the hiring process. Id. at 20. As such, the court concluded that plaintiffs

had presented sufficient evidence to support their claim that the elements of defendant’s

decisionmaking process were not capable of separation for analysis. Id. at 29. See also Watson v.

Fort Worth Bank and Trust, 487 U.S. 977, 988-89 (1988) (defining subjective decisionmaking as

employment decisions that are “based on the exercise of personal judgment or the application of

inherently subjective criteria”); Cook v. Billington, 1992 WL 276936, at *4 (D.D.C. Aug. 14,

1992) (finding that plaintiffs challenged specific employment practice in employer’s “excessive

use of subjective decision-making in the establishment and measurement of the criteria used to

evaluate candidates for promotion”). Like in McReynolds, Defendants here did not rely on

uniform criteria nor did they communicate such criteria to decisionmakers. In fact, the Agency

relied on individual managers to make discretionary and subjective choices on whom to remove

within their own units. Davis, 925 F.3d, 1254. There is no question that such individualized

choices are indicative of a system of subjectivity and inconsistency.

       Other circuits have taken a similar approach to the analysis of subjective decisionmaking

processes, finding them incapable of separation for analysis. See, e.g., Chin v. Port Auth. Of N.Y.

& N.J., 685 F.3d 135, 154-55 (2d Cir. 2012) (finding process incapable of separation where the




                                                14
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 20 of 31



weight of commanding officers’ recommendations were not consistently applied and played an

indeterminate role in overall decisionmaking); McClain v. Lufkin Industs., Inc., 519 F.3d 264,

278 (5th Cir. 2008) (recognizing plaintiffs challenged a practice of “subjective and discretionary

application of the seniority provisions” when decisionmakers ignored objective criteria of

employment practice); Stender v. Lucky Stores, Inc., 803 F. Supp. 259, 335 (N.D.Ca. 1992)

(acknowledging that plaintiffs do not need to pinpoint particular aspects of an employment

practice as unfavorable to a protected group if the entire process is pervaded by a lack of uniform

criteria, criteria that are subjective as well as variable, discretionary placements and promotions,

the failure to follow set procedures, and the absence of written policies or justifications for

promotional decisions.) cited in McReynolds, 349 F. Supp. 2d at 29; Renati v. Wal-Mart Stores,

No. 19-02525, 2019 WL 5536206, at *7 (N.D.Ca. 2019) (noting that elements of “subjective and

ambiguous” decisionmaking processes are by definition difficult to define and variable and

therefore incapable of separation).

       In this case the Defendants did not set out objective criteria when making decisions about

which job categories to eliminate. CFSA further did not follow its own internal policies nor did it

follow municipal regulations for carrying out a RIF. In fact, the District of Columbia Office of

Employee Appeals (OEA) held that the RIF was invalid and found no evidence that the RIF was

properly authorized. (Pl. Ex. 15). This deviation from stated policies is akin to the “discretionary

application” of objective criteria that was disfavored in the Fifth Circuit. McClain, 519 F.3d at

278. Finally, there is no evidence that decision-makers were required to document or justify their

decisions. Instead, much like the practice rejected in Chin, the weight of managers’ evaluations

of employees is indefinite and the criteria used is unclear, making these decisions inextricable

and individually unreviewable. Chin, 685 F.3d at 155. Thus, the overall process by which




                                                15
           Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 21 of 31



Defendants implemented the RIF is so subjective as to be incapable of separation for analysis.

As the Circuit Court has already confirmed, the issue this court must now address is whether

Plaintiffs have presented sufficient statistical evidence on the disparate impact of this overall

process.

III.         PLAINTIFFS’ STATISTICAL ANALYSIS OF THE RIF ESTABLISHES A
             PRIMA FACIE CASE OF DISCRIMINATION AGAINST AFRICAN
             AMERICAN EMPLOYEES.

       Plaintiffs’ finding of a statistically significant disparate impact establishes a prima facie

case of racial discrimination resulting from the process the Agency designed to implement the

RIF. A plaintiff successfully establishes a prima facie showing of discrimination by disparate

impact first by “identifying the specific employment practice that is challenged.” Watson v. Fort

Worth Bank and Trust, 487 U.S. 977, 994 (1988). Next, the plaintiff must prove causation, by

“[offering] statistical evidence of a kind and degree sufficient to show that the practice in

question has caused [the adverse outcome] because of their membership in a protected group.” Id.

Once the plaintiff has alleged a prima facie case of discrimination, the burden shifts to the

respondent to show that the disparate outcome was justified by considerations of business

necessity, Wards Cove Packing Co., Inc. v. Atonio, 490 U.S. 642, 658 (1989), – however, this

element of the claim has been bifurcated from the one at issue in this proceeding. See Scheduling

Order, Davis v. District of Columbia, No. 10-1564 (D.D.C. Apr. 4, 2013). At this stage, Plaintiffs

have satisfied their burden by presenting probative statistical evidence of discrimination caused

by the specific challenged employment practice. The competing analysis presented by

Defendants uses a flawed statistical model and does not undermine the probative value of

Plaintiffs’ showing.




                                                16
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 22 of 31



           A. The Challenged Employment Practice, as the Circuit Court Has Defined It,
              Requires Statistical Analysis That Considers the Rate at Which African
              American Employees Were Terminated Across the Agency as a Whole.

       The first requirement of the Plaintiffs’ prima facie burden has already been satisfied by

the Circuit Court’s earlier holding, identifying the employment practice susceptible to challenge

as “the means by which the Agency implemented” the RIF, and specifically, “the process the

Agency used to select positions for the chopping block.” Davis v. District of Columbia, 925 F.3d

1240, 1243, 1252 (D.C. Cir. 2019).        Following from its identification of the challenged

employment practice, the Circuit Court left for this Court only the question of whether Plaintiffs’

statistical evidence is probative in showing the disproportionate adverse effect of that

decisionmaking on CFSA’s African-American employees. Id. at 1254. At this stage, Plaintiffs

must simply present statistically valid evidence showing that “the practices of the Agency in

selecting for elimination jobs and job categories” in executing the RIF disproportionately

impacted African-American employees. Id. at 1243.

       The Circuit Court noted that the “Agency described itself as conducting an ‘agency-wide’

reduction in force.” Id., at 1246 (quoting Def’s Answer to Third Am. Compl. ¶ 3). Therefore, it

was not only proper, but necessary for Dr. Munro’s statistical analysis to measure the rate of

termination of African American employees throughout the entire agency – showing the

cumulative effect of the different employment decisions by which the RIF was implemented. The

range of actions which must be reflected in the statistical inquiry is the entire re-organization

scheme the Agency employed in order to bring CFSA within FY2011’s reduced budget

allotment, including each decision as to which job categories and specific positions to eliminate

or reduce in size. Davis, 925 F. 3d at 1252. Despite the District’s attempt to frame Plaintiffs’

statistical analysis as inappropriately combining the effect of two separate employment actions,




                                                17
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 23 of 31



(“(a)[targeting] the SWA and SSA job categories for elimination; and (b)[allowing] managers to

make putatively individualized, discretionary and subjective choices of which positions to

winnow from other units,” (Def’s Mem. Supp. Renewed Mot. Summ. J. 16 ) (quoting Davis, 925

F. 3d at 1250)), Dr. Munro’s finding of a higher termination rate of African American employees

agency-wide is highly probative. The aim underlying the RIF’s implementation was to reduce the

whole Agency’s total operating cost, so the impact caused by “the specific processes the Agency

used in order to cut positions to meet its budget shortfall” must be considered holistically and

relative to each other. Davis, 925 F. 3d at 1252. Contrary to Defendants’ assertion, the probative

value of Dr. Munro’s analysis is not undermined by her decision not to calculate racial impact

distinctly within each position targeted for layoffs. Instead, her evidence strengthens Plaintiffs’

prima facie showing, because it reflects the fact that the specific employment practice which the

Court of Appeals approved for challenge includes the Agency’s decisions concerning which

overall job categories to target in addition to the individual employees selected for termination.

           B. Defendants’ Analysis Finding It Did Not Cause a Discriminatory Impact
              Uses a Flawed Statistical Model and Relies on Self-Serving Assumptions
              Which the Circuit Court Has Already Held Are Not Relevant at this Stage.

       By distinguishing between each job category targeted for layoffs and calculating racial

impact only within them, the District’s statistical evidence misrepresents the scope of the

challenged employment action and obscures any discriminatory effect of the categorizations

themselves, therefore defeating the purpose of the inquiry. The District argues that the racial

impact of the RIF’s implementation must be calculated separately for each affected position, in

order to “control for key factors outside the challenged practice that could potentially cause or

contribute to the disparity.” Tabor v. Hilti, Inc, 703 F.3d. 1206, 1223 (10th Cir. 2013) (quoting

Watson, 487 U.S. at 994).




                                                18
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 24 of 31



       Specifically, the District’s expert, Dr. Bronars, points to the fact that not all jobs within

the Agency were equally at risk for termination or downsizing as an intervening causal

consideration that undermines the probative value of Plaintiffs’ agency-wide finding of adverse

racial impact. (Def’s Mem. Supp. Renewed Mot. Summ. J. 15). The District argues that because

the Agency targeted job categories for layoffs based on “financial concerns, the reorganization

concerns, the realignment of goals, [and] different kinds of service models,” there can be no

probative inference of adverse racial impact from statistical analysis of the RIF’s implementation

that fails to distinguish between affected positions. Id. Dr. Bronars, on behalf of the District, not

only calculated the racial proportions of terminated employees only within each affected job

category relative to itself, he excluded from his analysis both the “wholesale elimination of the

SSA and SWA positions” and “any layoffs from job categories occupied exclusively by African

American employees,” on the grounds that “there could be no ‘excess’ termination of African

Americans from those categories.” Davis, 925 F. 3d at 1246 (quoting Def.’s Ex. J, Table 2).

Unsurprisingly, this analysis of the RIF’s implementation found no statistically significant

adverse racial impact.

       The Circuit Court has explicitly condemned this analysis as relying on disputed

assumptions that are not at issue in this stage of the proceedings, which is concerned only with

establishing the “existence and statistical validity of group-based disparities caused by” the

process of implementing the RIF. Davis, 925 F. 3d at 1245. It held that the District’s analysis,

premised on the influence of non-discriminatory causal factors on the racial makeup of the

terminated employees, “presumed operational justification for (and therefore excluded from

analysis) the Agency’s selection of certain offices for downsizing and its wholesale elimination

of the SSA and SWA jobs.” Id. at 1253. It noted that the Agency even conceded that this




                                                 19
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 25 of 31



argument “‘put the cart before the horse’ by assuming the very facts that a successful statistical

showing by plaintiffs would next require the Agency to show: that the reason the Agency

targeted certain positions for elimination was justified by business necessity.” Id. (quoting Oral

Arg. 36:54-37:29). Whether these justifications are valid or not is a legal question properly

addressed only “after appropriate discovery,” not a matter of statistical validity or causal

relationship of the disproportionate racial impact shown by Plaintiffs. Davis, 925 F. 3d at 1254.

       Furthermore, Dr. Bronars, by excluding from his statistical calculation certain positions

with no “excess” termination of African-American employees, defined relative to themselves,

effectively excludes from analysis the factor which is the very essence of the claim: the

disproportionate impact of the whole decision making process on African-American employees.

A threshold assumption underlying any Title VII disparate impact claim is that the employee

“need not demonstrate illicit motive” to raise an inference of discrimination, as the outcome of

the challenged employment demonstrably “falls more harshly on one group than another and

cannot be justified by business necessity.” Griggs v. Duke Power Co., 401 U.S. 424, 432 (1971);

see, e.g., Figueroa v. Pompeo, 923 F.3d 1078 (D.C. Cir. 2019). The District’s analysis perverts

this theory by intentionally excluding from their calculation any layoffs from positions that had

100% risk of termination (SSA and SWA positions) and those from positions wherein all the

employees were African American. (Def.’s Ex. J, Table 2). The fact that including these

terminations in their calculations would skew the analysis towards showing a more starkly

disproportionate impact on African Americans is not a coincidence or statistical illusion; it is an

example of the core purpose of the disparate impact theory of discrimination. By excluding these

positions from its analysis, which it concedes constitute over half of the employees terminated by

the RIF (Def’s Mem. Supp. Renewed Mot. Summ. J. 17-18), the District asks the Court to




                                                20
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 26 of 31



assume a lack of discrimination in defining the targeted categories themselves, and narrow the

challenged employment practice in defiance of the Circuit Court’s holding, which includes such

categorical decisions as part and parcel of the challenged specific employment practice. Davis,

925 F. 3d at 1243. Instead of controlling for intervening variables other than race which might

otherwise undermine inference of causality, Dr. Bronars’ statistical model effectively controls

for race itself, excluding the very factor the analysis is supposed to uncover. This analysis is

explicitly at odds with the Court of Appeals’ binding conception of the challenged employment

practice in this case: “when an employer cuts back on its workforce by ‘targeting’

demographically disproportionate departments for layoffs”… “[this] is the kind of practice the

disparate impact theory of discrimination exists to scrutinize.” Id. at 1250 (quoting

Schollenberger v. Planes Moving Storage, 297 Fed. App’x 483, 486 (6th Cir. 2008)).

           C. The Districts’ Only Defense Against the Discriminatory Impact of the RIF
              Depends on Improper Consideration of Discretionary Factors That Do Not
              Undermine Plaintiffs’ Statistical Showing.

       Defendants fail to detract from the probative value of Plaintiffs’ showing of

discrimination by alleging their implementation of the RIF was constrained by their obligation to

comply with the LaShawn court order and municipal retention status regulations. LaShawn A. v.

Fenty, 701 F. Supp. 2d 84 (D.D.C. 2010). Neither of these constitute “constraints placed upon

the decisionmaker’s discretion” for which Plaintiffs’ statistical analysis must control in order to

fairly isolate the cause of the disparity. Carpenter v. Boeing Co., 456 F.3d 1183, 1196 (10th Cir.

2006)(citing Anderson v. Westinghouse Savannah River Co., 406 F.3d 248, 266-67 (4th Cir.

2005)). Both the LaShawn order and the retention status regulations depend on the Agency’s

prior exercise of discretion to have any concrete meaning at all, and did not limit the Agency’s

range of available options in implementing the RIF.




                                                21
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 27 of 31



       The District relies solely on Carpenter v. Boeing Co., an out-of-circuit case, to argue that

Plaintiffs’ failure to consider their compliance obligations in the statistical analysis detracts from

the probative value of its showing of causation, but the more accurate effect of this comparison is

to illustrate the degree to which Defendants’ discretion was not meaningfully limited, and

especially not by any objective, mandatory criteria. Carpenter, 456 F.3d at 1183.

       In Carpenter, a class of women brought suit against their employer alleging that its

salary-setting practices and overtime assignments discriminated against women by

disproportionately disadvantaging female employees. To show disparate impact, the plaintiffs

provided statistical evidence that used a regression analysis showing that women were highly

statistically less likely to receive overtime assignments and be paid overtime wages. Id. at 1195.

The Tenth Circuit held that plaintiffs did not meet their prima facie case because their statistical

evidence failed to factor in the employees’ collective bargaining agreement, which required that

employees’ job and grade be considered when giving overtime assignments. Id. at 1196. The

court reasoned that without taking into account the requirements of this mandatory, specifically

bargained-for agreement, plaintiffs’ analysis failed to use the proper population pool and

variables, and their statistical analysis was thus not probative. Id. at 1204.

       The facts of Carpenter are unlike those in the present case and do not support an

inference that something other than Defendants’ discretionary decisionmaking process played a

significant causal role in the statistical disparity. In Carpenter, the constraints placed on the

decisionmakers were objective, concrete, and binding criteria that actually limited the

decisionmakers’ range of options separately from any exercise of their judgment. The collective

bargaining agreement in Carpenter sets forth a number of easily-quantifiable criteria, including

“whether women worked on the ‘machine’ or were in the ‘crew,’ ‘position,’ or ‘shop’ to which




                                                  22
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 28 of 31



the overtime was assigned,” which the employer was required to consider in assigning overtime.

The Tenth Circuit rejected plaintiffs’ statistical data, on the grounds that              plaintiffs

“acknowledge[d] that variables such as crew, position, and shop are relevant to qualification for

overtime,” but failed to include all such relevant variables in their analysis, thereby inaccurately

attributing causation of the disparity to the employer. Id. at 1199.

       Contrast these concrete criteria, which were binding at the outset of the challenged

employment practice, with the constraints placed upon the Agency decisionmakers in the present

case by compliance with the LaShawn order. The requirements of the LaShawn order were non-

objective, non-concrete criteria that left the Agency completely unconstrained in its choices for

complying. As Defendant describes in their motion, the LaShawn compliance plan merely

“required CFSA to retain enough case-carrying social workers—those who investigated abuse or

neglect, provided in-home and in-foster-care services, and conducted home studies—to keep

their caseloads below a specified number.” (Def.’s Mem. Supp. Renewed Mot. Summ. J. 5-6).

Unlike in Carpenter where the discretion of the employer was limited concretely by factors such

as job, crew, position, and shop, in every instance of an overtime assignment decision, no single

element of the outcome of the RIF implementation can be attributed exclusively or directly to the

obligations imposed on the agency by the LaShawn order. That the discretion of Defendant was

not actually limited by the LaShawn compliance plan is evidenced by the fact that Defendant

acknowledged it could have made the necessary spending cuts by reducing just 52 positions from

their workforce; furthermore, by the Defendants’ own count, they would have been free to

choose those 52 positions from 70% of its workforce. (Def.’s Mem. Supp. Renewed Mot. Summ.

J. 7, 23). Instead, Defendant eliminated more than twice the number of positions needed to

comply with LaShawn.




                                                 23
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 29 of 31



       Significantly, Defendant itself describes the discretion inherent in its process of

complying with LaShawn; in service of “increas[ing] efficiency” while still adhering to “CFSA’s

mission,” the Agency leadership embarked on a systemic and substantive restructuring of its

major divisions. (Def.’s Mem. Supp. Renewed Mot. Summ. J. 7). By converting the Agency

Programs division to using a “team model,” Defendant was able to bring its costs under budget

with room to spare, and comply with LaShawn’s caseload requirements in one fell swoop, by

eliminating the SSA and SWA positions and the 70 employees who filled them. Id. However, the

Clinical Practice division was similarly converted to a new service model, shedding 8 full time

positions, and several dozen more employees beyond that were eliminated as a product of

“multiple individual decisions by the agency leadership,” apparently none of which can be

justified on the basis of the constraints imposed by LaShawn compliance. Davis, 925 F. 3d at

1250 (quoting Def.’s Mem. Supp. Summ. J. 20).

       Defendants’ assertion that Plaintiffs’ statistical analysis should have isolated the

constraints imposed by municipal retention status regulations is even less convincing. These

rules require the separation of employees filling eliminated positions in reverse order of retention

standing, based on “tenure of appointment, length of creditable service, veterans preference,

residency preference, and relative work performance.” 6B DCMR § 2408.1. Therefore, as

Defendants’ concede, they could only possibly constrain decisionmakers following their decision

to target particular positions for termination or downsizing. (Def.’s Mem. Supp. Renewed Mot.

Summ. J. 24)(“Thus, while CFSA chose which positions to abolish, it did not necessarily know

which employees would lose their jobs.”). Even granting that the unlikely assumption that there

is no room for exercise of discretion in an inquiry based on “relative work performance,”

Defendant has repeatedly asserted the extent to which they did exercise discretion in their




                                                24
        Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 30 of 31



choices of which job categories to eliminate. The District based both its statistical analysis and

its criticism of Plaintiffs’ statistical analysis on the premise that “not all positions were equally at

risk of termination,” a proposition that seems to necessitate the exercise of discretion in

determining which positions were at risk and to what degree. (Def.’s Mem. Supp. Renewed Mot.

Summ. J. 17-19). Only after this judgment is made would the retention status regulations become

meaningful at all. A holistic assessment of the decisionmaking process by which Defendants

implemented the RIF – the proper inquiry under the holding of the Court of Appeals – makes

clear that the Agency decisionmakers were completely unconstrained in their approach for

bringing the CFSA’s operating costs within budget.

        Furthermore, the statistical validity and probative value of Plaintiffs’ prima facie showing

of disparate impact is not undermined by not accounting for LaShawn compliance and the

retention status regulations. Not only can these amorphous and highly flexible considerations not

be meaningfully isolated from rest of the RIF implementation process, to attempt to do so would

require granting Defendants’ assertion that consideration of these factors left them virtually no

choice in which employees to terminate, an assumption that could only be verified through more

extensive discovery. These are not factors contributing to causation that Plaintiffs’ statistical

analysis should have isolated from the Districts’ discretionary actions in order to avoid

unacceptable “bottom line” reasoning; they are the subjective considerations that guided the

District’s choices for which positions to target for elimination or reduction. Wards Cove, 490

U.S. at 657. Plaintiffs have more than met their prima facie burden to demonstrate the

statistically significant disparate impact of the RIF implementation to allow the claim to survive

summary judgment.




                                                  25
       Case 1:10-cv-01564-RC Document 172 Filed 01/27/20 Page 31 of 31



                                      CONCLUSION

       For the foregoing reasons, the Court should deny Defendant’s renewed motion for

summary judgment.



Dated: January 27, 2020

                                           Respectfully submitted,

                                           Aderson Francois (D.C. Bar No. 798544)
                                           Civil Rights Clinic
                                           Georgetown University Law Center
                                           600 New Jersey Ave., NW, Suite 352
                                           Washington, D.C. 20001
                                           Phone: (202) 661-6721
                                           Email: aderson.francois@georgetown.edu

                                           Donald M. Temple, Esq.
                                           1101 15th Street NW, Suite 203
                                           Washington, D.C. 20005
                                           Phone: (202) 628-1101
                                           Email: dtemplelaw@gmail.com

                                           Attorneys for Plaintiffs




                                             26
